ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-194, concluding that HUGO L. MORAS of SOUTH ORANGE, who was admitted to the bar of this State in 1975, should be suspended from the practice of law for a period of three months for violating RPC 1.15(d) and Rule l:21-6(reeord keeping violations), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law and of his successful completion of a course in trust and business accounting, and that following reinstatement, respondent should submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts for a period of three years;
And the Court having determined from its review of the matter, that in addition to the conditions determined by the Disciplinary Review Board to be warranted, respondent should be supervised in the practice of law for a period of three years following his reinstatement to practice;
And good cause appearing;
It is ORDERED that HUGO L. MORAS is suspended from the practice of law for a period of three months, and until the further Order of the Court, effective March 13, 2013; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof to the Office of Attorney Ethics of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics, and that he has success*53fully completed a course in trust and business accounting approved by the Office of Attorney Ethics; and it is further
ORDERED that following reinstatement to practice, respondent shall submit quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of three years and until further Order of the Court, and respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20 — 20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.